 



EXHIBIT 10.3
ALLIED WASTE INDUSTRIES, INC.
RESTRICTED STOCK UNITS AGREEMENT
(UNDER 2006 INCENTIVE STOCK PLAN)
     THIS RESTRICTED STOCK UNITS AGREEMENT (“Agreement”) is dated [February ___,
2008] (the “Grant Date”), between ALLIED WASTE INDUSTRIES, INC., a Delaware
corporation (the “Company”), and                      (the “Grantee”).
R E C I T A L S:
     The Company has adopted the Allied Waste Industries, Inc. 2006 Incentive
Stock Plan, as previously amended and as such plan may subsequently be modified,
amended, or supplemented (the “Plan”), all of the terms and provisions of which
are incorporated herein by reference and made a part of this Agreement. All
capitalized terms used but not defined in this Agreement have the meanings given
to them in the Plan.
     The Management Development/Compensation Committee of the Board of Directors
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Grantee the Restricted Stock Units provided
for herein, pursuant to the Grantee’s election under the terms of the 2007
[Senior] Management Incentive Plan, as an inducement for Grantee to [continue
to] serve as an employee of the Company and to provide Grantee with a
proprietary interest in the future of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, the parties hereto agree as follows:
     1. Grant of Restricted Stock Units. Subject in all respects to the terms,
conditions, and provisions of this Agreement and the Plan, the Company hereby
grants to Grantee ___Restricted Stock Units (the “RSUs”). Each RSU shall
represent Grantee’s right to receive one share of the Company’s Common Stock.
     2. Vesting and Issuance of Shares.
          (a) Vesting and Issue Dates. The “Issue Date” for each RSU shall be
the date on which such RSU vests in accordance with this Section 2(a). The RSUs
shall vest on the earlier to occur of (i) February ___, 2010, (ii) the date of
the Grantee’s death, or (iii) the date upon which a Change in Control occurs
(the “Vesting Date”). For this purpose, the term “Change in Control” is as
defined in the Plan for purposes of Section 409A Awards. Within 90 days of the
Issue Date with respect to each RSU, the Company shall issue to the Grantee one
share of Common Stock.
          (b) Issuance of Shares. Within 90 days of the Issue Date with respect
to each RSU, the Secretary of the Company shall issue or cause to be issued to
the Grantee (or permitted transferee) a certificate or certificates for the
number of shares of Common Stock issuable on the Issue Date, less any applicable
tax and other withholding amounts, unless applicable taxes and

1



--------------------------------------------------------------------------------



 



other withholdings are satisfied by other means under Section 5. The Company
shall cause the certificate(s) to be issued in the name of the Grantee or
permitted transferee and delivered to the Grantee or permitted transferee within
90 days after the Issue Date; provided, however, that such delivery shall be
effected for all purposes when the Company’s stock transfer agent shall have
deposited such certificate(s) in the United States mail, addressed to the
Grantee or permitted transferee. The Company, however, shall not be liable to
the Grantee or permitted transferee for damages relating to any delays in
issuing the certificate(s) to the Grantee or permitted transferee, any loss of
the certificate(s), or any mistakes or errors in the issuance of the
certificate(s) or in the certificate(s) themselves.
     3. Effect of Termination of Service with the Company. Except as provided in
the following sentences, if the Grantee’s Service with the Company terminates
due to any reason or for no reason, any RSUs that are not vested as of the
commencement of business on the date of such termination shall immediately be
forfeited. Notwithstanding the foregoing, (a) if the Grantee’s Service with the
Company is terminated as the result of the Grantee’s Disability, any unvested
RSUs shall continue to vest until the Vesting Date, and (b) if the Grantee’s
Service with the Company is terminated as the result of the Grantee’s death, any
unvested RSUs shall immediately vest.
     4. Transferability. The RSUs granted pursuant to this Agreement (a) may not
be transferred for value, and (b) are not transferable or assignable by the
Grantee except (i) by will or the laws of descent and distribution,
(ii) pursuant to a Qualified Domestic Relations Order, or (iii) pursuant to
Section 16(b) of the Plan.
     5. Tax Withholding; Other Deductions.
          (a) General. Grantee agrees to make appropriate arrangements with the
Company for the satisfaction of any applicable federal, state, or local income
tax withholding or similar requirements, including the payment to the Company at
the time of vesting of any RSUs of all such taxes and the satisfaction of all
such requirements. If tax withholdings are to be transmitted to the Company and
are not timely received by the Company in order to satisfy its withholding
obligation, the Company may withhold a portion of the shares of Common Stock
that would otherwise be issued to the Grantee on the Issue Date, sell such
shares, and use the proceeds from such shares to satisfy the Company’s
withholding obligations.
          (b) Shares to Pay for Withholding. The Committee may, in its
discretion and in accordance with the provisions of this Section 5(b) and such
supplemental rules as it may from time to time adopt (including any applicable
safe-harbor provisions of Rule 16b-3 under the Exchange Act), provide the
Grantee with the right to use shares of Common Stock in satisfaction of all or
part of the federal, state, and local income tax liabilities incurred by the
Grantee in connection with the receipt of shares of Common Stock upon vesting of
RSUs (“Taxes”). Such right may be provided to the Grantee in either or both of
the following formats:
               (i) Stock Withholding. The Grantee may be provided with the
election to have the Company withhold, from the shares of Common Stock otherwise
issuable on the Issue Date for any RSU, a portion of those shares of Common
Stock with an aggregate Fair Market Value equal to the percentage of the
applicable Taxes (not to exceed 100 percent of such Taxes), as designated by the
Grantee.

2



--------------------------------------------------------------------------------



 



               (ii) Stock Delivery. The Committee may, in its discretion,
provide the Grantee with the election to deliver to the Company, on the Issue
Date for any RSU, one or more shares of Common Stock previously acquired by the
Grantee (other than pursuant to the transaction triggering the Taxes) with an
aggregate Fair Market Value equal to the percentage of the Taxes incurred in
connection with such vesting of RSUs (not to exceed 100 percent of such Taxes),
as designated by the Grantee.
     6. Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder with respect to the RSUs (including the right to vote
any shares issuable upon vesting of such RSUs) unless and until the certificate
for shares of Common Stock issuable upon an applicable Issue Date are issued.
     7. No Employment or Service Contract. Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the Service of the
Company (or any Parent or Subsidiary employing or retaining the Grantee) for any
period of time or to interfere with or otherwise restrict in any way the rights
of the Company (or any Parent or Subsidiary employing or retaining the Grantee)
or the Grantee, which rights are hereby expressly reserved by each, to terminate
the Service of Grantee at any time for any reason whatsoever, with or without
Cause.
     8. Limitation on Liability of the Company.
          (a) If the number of shares of Common Stock covered by this Agreement
(individually, or in combination with other Awards granted under the Plan)
exceeds, as of the Grant Date, the number of shares of the Company’s Common
Stock that may be issued under the Plan without stockholder approval, then this
Agreement shall be void with respect to such excess shares unless the Company
obtains stockholder approval of an amendment to the Plan increasing the number
of shares of Common Stock issuable under the Plan prior to the Vesting Date(s)
with respect to such excess shares.
          (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance of any shares of Common Stock pursuant to this Agreement shall
relieve the Company of any liability with respect to the nonissuance of the
shares of Common Stock as to which such approval shall not have been obtained.
     9. Compliance With Laws and Regulations; Securities Matters.
          (a) The issuance of the shares of Common Stock upon vesting of any
RSUs pursuant to this Agreement shall be subject to compliance by the Company
and the Grantee with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange or trading market on which
the shares of Common Stock may be listed at the time of such exercise and
issuance. Notwithstanding any of the other provisions of this Agreement or of
the Plan, the Grantee agrees that the Company will not be obligated to issue any
of the shares of Common Stock pursuant to this Agreement if the issuance of such
shares of Common Stock would constitute a violation by the Grantee or by the
Company of any provision of any law or regulation of any governmental authority
or national securities exchange or trading market on which the Common Stock is
then listed or traded. The Company, in its sole discretion, may defer the
effectiveness of any Vesting Date in order to allow the issuance of shares of
Common Stock pursuant thereto to be made pursuant to registration or an
exemption

3



--------------------------------------------------------------------------------



 



from registration or other methods for compliance available under federal or
state securities laws; provided that the issuance of shares shall occur at the
earliest date at which the Company reasonably anticipates that the issuance of
shares will not cause a violation. The Company shall inform the Grantee in
writing of its decision to defer the effectiveness of such Vesting Date. In
connection with the issuance of shares of Common Stock upon vesting of any RSUs,
the Grantee shall execute and deliver to the Company such representations in
writing as may be requested by the Company in order for it to comply with
applicable requirements of federal and state securities laws.
          (b) The Company may issue shares of Common Stock upon the vesting of
RSUs under this Agreement only if (i) the shares of Common Stock that are to be
issued are registered under the Securities Act and any and all other applicable
securities laws, or (ii) the Company, upon advice of counsel, determines that
the issuance of such shares of Common Stock is exempt from registration
requirements.
          (c) The Grantee acknowledges and agrees that the Company is under no
obligation to register, under the Securities Act or any other applicable
securities laws, any of the shares of Common Stock to be issued to the Grantee
upon vesting of any RSUs or to take any action that would make available any
exemption from registration. The Grantee further acknowledges and agrees that if
the shares of Common Stock to be issued to the Grantee upon the vesting of any
RSUs have not been registered under the Securities Act and all other applicable
securities laws, those shares will be “restricted securities” within the meaning
of Rule 144 under the Securities Act and must be held indefinitely without any
transfer, sale or other disposition unless (i) the shares are subsequently
registered under the Securities Act and all other applicable securities laws, or
(ii) the Grantee obtains an opinion of counsel that is satisfactory in form and
substance to counsel for the Company that the shares may be sold in reliance on
an exemption from registration requirements. In the event that the shares to be
issued upon vesting of any RSUs are “restricted securities,” the certificate(s)
representing the shares of Common Stock issued upon such vesting will be stamped
or otherwise imprinted with a legend in such form as the Company or its counsel
may require with respect to any applicable restrictions on the sale or transfer
of such shares and the stock transfer records of the Company will reflect
stop-transfer instructions with respect to such shares.
     10. Notices; Deliveries. Any notice required to be given or delivered to
the Company under the terms of this Agreement shall be in writing and addressed
to the Company, in care of its Secretary, at its principal office at 18500 North
Allied Way, Phoenix, Arizona 85054. Any notice to be given or delivered to the
Grantee shall be in writing and addressed to him at the address given by him
beneath his signature hereto. Either party hereto may hereafter designate a
different address in writing to the other party. Any notice shall be deemed to
have been given or delivered (a) upon personal delivery; or (b) upon receipt of
facsimile transmission; or (c) one business day after deposit with a nationally
recognized overnight courier for overnight delivery; or (d) three business days
after deposit in the U.S. mail, first class postage prepaid, and properly
addressed to the party to be notified.
     11. Disputes. As a condition of the granting of the RSUs, Grantee and his
heirs and successors or permitted transferees agree that (a) any dispute or
disagreement that may arise hereunder shall be determined by the Committee in
its sole discretion and judgment, (b) all decisions of the Committee with
respect to any questions or issues arising under the Plan or

4



--------------------------------------------------------------------------------



 



under this Agreement shall be conclusive on all persons having an interest in
the RSUs, and (c) any such determination and any interpretation by the Committee
of the terms of the Plan and this Agreement shall be final and shall be binding
and conclusive, for all purposes, upon the Company, Grantee, his heirs, personal
representatives, and permitted transferees.
     12. RSUs Subject to Plan [and Employment Agreement]. The Grantee
acknowledges that he has received and carefully reviewed a copy of the Plan on
or prior to the Grant Date. This Agreement and the RSUs evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan [and that certain
Employment Agreement dated ___, 20___, between the Company and the Grantee (the
“Employment Agreement”). Unless otherwise explicitly stated herein, in the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan shall
govern and prevail under all circumstances. [In the event of a conflict between
any term or provision contained herein and a term of provision of the Employment
Agreement, the applicable terms and provisions of the Employment Agreement shall
govern and prevail under all circumstances].
     13. Miscellaneous.
          (a) Nothing herein contained shall affect Grantee’s right to
participate in and receive benefits from and in accordance with the then current
provisions of any employee pension, welfare, or fringe benefit plan or program
of the Company.
          (b) Whenever the term “Grantee” is used herein under circumstances
applicable to any other person or persons to whom the RSUs, in accordance with
the provisions of this Agreement or the Plan, may be transferred, the word
“Grantee” shall be deemed to include such person or persons. Words used herein,
regardless of the number and gender specifically used, shall be deemed and
construed to include any other number, singular or plural, and any other gender,
masculine, feminine or neuter, as the context requires.
          (c) If any provision of this Agreement or of the Plan would disqualify
the Agreement or the Plan under Rule 16b-3 promulgated under the Exchange Act,
or would otherwise fail to comply with Rule 16b-3, such provision shall be
construed or deemed amended to conform to Rule 16b-3 to the extent permitted by
applicable law and deemed advisable by the Committee.
          (d) This Agreement shall be binding upon and inure to the benefit of
the Company and the Grantee and their respective heirs, administrators,
successors, or permitted transferees or assigns.
          (e) The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Arizona, notwithstanding any
Arizona or other conflicts-of-law principles to the contrary.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Grantee have executed and delivered
this Agreement as of the date first above written, which date is the Grant Date
of the RSUs.

                  ALLIED WASTE INDUSTRIES, INC.
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Title:    
 
           
 
           
 
                GRANTEE
 
           
 
           
 
           
 
                 
 
      Name:    
 
           
 
      Address:    
 
           
 
           
 
           

6